WINTER, Circuit Judge,
with whom BUTZNER and HALL, Circuit Judges, join, concurring and dissenting:
We agree with the majority that, for the reasons it assigns, the district court’s certification of the plaintiff and defendant classes and its entry of judgment against the defendant school board members in their individual capacities despite their qualified immunity should be reversed. We also agree that the named plaintiff schoolteachers and of other schoolteachers who are permitted to intervene as plaintiffs should be reinstated. Thus, we concur in Parts I-IV and VI of the majority opinion.* We cannot agree, however, that school board members sued in their official capacities are entitled to the same qualified immunity that they enjoy in their individual capacities, either as advanced in Part V of the majority opinion or in the concurring opinion. We would order a backpay award against them in that capacity. We also think that the attorney’s fee award of $500 granted to plaintiffs’ counsel by the majority is inadequate. Upon appropriate proof, we would grant a larger amount or we would remand this aspect of the case to the district court to fix a proper amount. Thus, from Parts V and VII of the majority opin *865ion, we respectfully dissent, and we are, of course, in disagreement with the concurring opinion.
I.
Although the plaintiff schoolteachers were dismissed from their positions in violation of their rights under the fourteenth amendment,1 the majority holds in Part V of its opinion that the defendant school board members cannot be held liable for backpay in their official capacities. This holding proceeds from the majority’s conclusion that a school board member or other local official, even when sued in an official rather than an individual capacity, is immune from liability for any monetary award if he acted in good faith2 in violating the Constitution. The majority states that our past decisions have already reached this conclusion, relying upon Eslinger v. Thomas, 476 F.2d 225 (4 Cir. 1973). We do not think that Eslinger supports that proposition. To the contrary, in our view adherence to our past decisions would require us to reject any qualified immunity defense raised by the defendants in their official capacities. Moreover, examination and consideration of the principles and policies underlying the defense of qualified immunity lead us to conclude that the doctrine does not apply when the defendants are sued in their official capacities.
A. The Eslinger Case.
Eslinger was a suit by a female college student who had been denied temporary employment as a page of the South Carolina Senate on the basis of its policy to employ only males as pages. Although we held the policy to be unconstitutional and enjoined the clerk of the Senate from enforcing the policy in the future, we denied Eslinger’s claim against the clerk for monetary relief in the amount she would have earned in the temporary position. Recognizing that the clerk had acted at a time when sex discrimination was not generally viewed as violative of the equal protection clause,3 we held that the clerk was immunized by his good faith from an award of damages. Id. at 228-30.
The majority regards the issue decided in Eslinger as identical to the immunity issue before us in the instant case. We believe, however, that the majority reads Eslinger too broadly and that the instant case presents issues that were neither addressed nor decided in Eslinger. First, although the majority correctly states that Eslinger was a suit against the clerk of the Senate in his official capacity, it is significant that the majority, in supporting its statement about the capacity in which the clerk was sued, finds it necessary to cite the opinion of the district court in Eslinger.4 Because we thought the fact of so little significance to the issues on appeal, we only obliquely mentioned and gave no express consideration to the fact that the clerk had been sued in his official capacity alone.5 At a time when the law on the immunity of executive officers under 42 U.S.C. § 1983 was in a state of flux,6 we devoted our attention to the *866nature of the “good faith” that was required for immunity, rather than to the differences between defendants sued in their individual capacity and those sued in their official capacity.
More importantly, Eslinger differs from the instant case in that it did not involve a claim for the equitable remedy of reinstatement with backpay. Plaintiff had never been employed as a page; she was not employed and then wrongfully discharged. Although the plaintiff in that case characterized the monetary relief she sought as “back pay,” we viewed her claim, in the absence of any demand for reinstatement, as a claim for the legal remedy of damages. We expressly noted the relation between the nature of the claim for relief and the issue of the clerk’s immunity in a footnote, id. at 230 n.4, saying that the defense of immunity should not apply when backpay is sought. We also noted that in the cases relied upon by plaintiff to support her contention, backpay had been sought “not simply [as] a claim for damages, but rather [as] an integral part of the equitable remedy of reinstatement.” Id. Since Eslinger had not sought reinstatement, we regarded her prayer for monetary relief as a “damage claim,” id., and on that basis we held that the good faith defense would apply.7
The case now before us presents the question whether a school board member, sued in his official capacity for equitable relief in the form of reinstatement and backpay, enjoys a qualified immunity for his unconstitutional dismissal of a teacher. Eslinger, which did not address the significance of an official capacity suit and which upheld an immunity defense on the ground that legal rather than equitable relief was sought, can hardly provide a complete answer to that question. That Eslinger should be so liiriit-*867ed — and was intended by us to be so limited — is also shown by three cases that followed.
B. Post-jEslinger Cases.
Burt v. Board of Trustees, 521 F.2d 1201 (4 Cir. 1975), unlike Eslinger, required us to address in detail the differences between suits against defendants in an individual capacity and those against defendants in an official capacity. In a suit against members of a school board, the district court determined that the board had dismissed the plaintiff teacher in violation of her due process rights, and it awarded her backpay.8 On appeal, we vacated the district court’s decision and remanded the case for further proceedings. Our concern was that the district court had not made clear whether the judgment was entered against the defendants in their individual or their official capacities.9 Judge Craven’s opinion for the court10 explained that the nature of relief to which the plaintiff teacher would be entitled depended on the distinction between individual capacity and official capacity suits:
[T]he named defendants possessed the power to reinstate and cause disbursement of back pay from public funds only in their official capacities . . . . Private citizens are not empowered to reinstate or order back pay out of school board or county funds.
If the defendants are liable in their individual capacities, the measure of damages would not be the equitable one of back pay but instead the value of the contract defendants wrongfully broke. . . . [Wjhatever the amount, the award would clearly be money damages and not equitable in nature.
Id. at 1204.
Having explained this distinction, Judge Craven proceeded to define the tasks of the district court on remand. If the district court determined that the defendant school board members were sued in their official capacities, then its judgment against them for backpay, so clarified, could be reinstated. If, on the other hand, the district court determined that the suit was against the defendants in their individual capacities, then further proceedings would be necessary. The relief would be legal damages, rather than equitable backpay, and a jury trial would therefore be necessary. If a jury trial is held, Judge Craven noted, “[t]he defendants will be entitled to assert the defens[e] . . . that they possessed the qualified immunity from liability for damages as set out in Wood v. Strickland, 420 U.S. 308 [95 S.Ct. 992, 43 L.Ed.2d 214] (1975).” 521 F.2d at 1206. The holding of the court in Burt is thus clear: Only if a teacher sues school board members for legal relief in their individual capacities will the defense of qualified immunity be available.11
This holding was reaffirmed in Thomas v. Ward, 529 F.2d 916 (4 Cir. 1975). In that case, a schoolteacher claimed that he had been dismissed in violation of his due process rights, and he sued various education officials in both their official and individual capacities. Although the district court upheld the teacher’s claim on the merits, it denied an award of backpay. The district court determined that the defendants, in *868their official capacities, could not be sued as “persons” under § 1983, and that in their individual capacities, they enjoyed a qualified immunity for actions taken in good faith. The plaintiff appealed only from the ruling regarding the official capacity suit. Citing Burt, we held that the officials could be sued in their official capacities under § 1983.12 We therefore reversed the district court’s decision in part and directed the entry of a backpay award. This award was ordered despite the finding of the district court, uncontested by plaintiff on appeal, that the defendants had acted in good faith and were therefore entitled to immunity in their individual capacities. Thus, as in Burt, we recognized that the defense of qualified immunity does not apply when backpay is sought from officials in their official capacities.
In Bursey v. Weatherford, 528 F.2d 483 (4 Cir. 1975), rev’d on other grounds, 429 U.S. 545, 97 S.Ct. 837, 51 L.Ed.2d 30 (1977), we went further and held that officials sued in their official capacities cannot defend on the basis of qualified immunity, even when legal damages, rather than equitable relief, are sought. Bursey had been convicted in South Carolina for malicious destruction of property after an undercover agent of the South Carolina State Law Enforcement Division had participated in the offense and had posed as Bursey’s codefendant and engaged in discussions with him outside the presence of counsel. The agent later testified against Bursey at the criminal trial. In a subsequent § 1983 action for damages, brought by Bursey against the agent and other state law enforcement officers in both their individual and official capacities, we held that Bursey’s rights to effective assistance of counsel and to a fair trial had been violated.13 Noting that the officials in their individual capacities could assert a qualified immunity, we remanded the case to the district court for factfinding on the issue of defendants’ good faith. In a footnote, however, we added: “We note that if the suit against [defendants] in their representative capacities is not barred by the eleventh amendment, the defense that they acted in good faith is inapplicable.” 528 F.2d at 488 n.8 (citing Thomas v. Ward, 529 F.2d 916 (4 Cir. 1975)).
In the case now before us, plaintiffs seek reinstatement with backpay from the defendant school board members in their official capacities. Whether the backpay sought is characterized as legal damages or equitable relief, our decisions in recent years consistently hold that defendants, in their official capacities, cannot invoke the defense of qualified immunity. Those decisions should supply the answer here. Certainly, they show that the majority’s reliance on Eslinger, for a contrary result, is misplaced.
C. Principles and Policies of Qualified Immunity.
The majority seeks to support its recognition of defendants’ good faith defense by examining the principles and policies underlying the defense of qualified immunity, and applying them to the instant case. We agree that this should be done. None of the opinions in Burt, Thomas, and Bursey contains any detailed analysis of the principles of qualified immunity or of the reasons for allowing or denying the defense in a given situation. In view of the change in the law of official capacity suits under § 1983 wrought by the Supreme Court decision in Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 201, 56 L.Ed.2d 611 (1978), it is proper to consider anew the applicability of the qualified immunity defense in official capacity suits.
We start with the two seminal cases, in which the Supreme Court has explained the elements of the defense of qualified immunity and the reasons for allowing an executive officer sued in his individual capacity under § 1983 to avail himself of the defense. In Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974), the *869Court held that the governor of a state, the officers of the State National Guard, and the president of a state university could assert a qualified, but not absolute, immunity only for actions taken in good faith. The Court explained that this qualified immunity was based on two “mutually dependent rationales”:
(1) the injustice, particularly in the absence of bad faith, of subjecting to liability an officer who is required, by the legal obligations of his position, to exercise discretion; (2) the danger that the threat of such liability would deter his willingness to execute his office with the decisiveness and the judgment required by the public good.
Id. at 240, 94 S.Ct. at 1688. The Court thus saw as the two justifications for qualified immunity the unfairness of imposing personal liability on an officer for the innocent exercise of the duties conferred upon him by law and the chilling deterrent effect upon the exercise of such duties that the threat of liability would create.
A year later, in Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975), the Supreme Court found the dual rationales of Scheuer, particularly the deterrence rationale, to justify extension of the qualified immunity defense to school board members sued for damages in their individual capacities. At the same time, the Court clarified the nature of the defense, explaining that it contained both a “subjective” and an “objective” element of good faith:
[A] school board member is not immune from liability for damages under § 1983 if he knew or reasonably should have known that the action he took within his sphere of official responsibility would violate the constitutional rights of the student affected, or if he took the action with the malicious intention to cause a deprivation of constitutional rights or other injury to the student. ... A compensatory award will be appropriate only if the school board member has acted with such an impermissible motivation or with such disregard of the student’s clearly established constitutional rights ■ that his action cannot reasonably be characterized as being in good faith.
Id. at 322, 95 S.Ct. at 1001.
These decisions, at the time that they were announced, clearly had no application to suits against municipalities or similar units of local government, because at that time the prevailing law held that a municipality was not a “person” subject to suit under § 1983. Monroe v. Pape, 365 U.S. 167, 187-92, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961). This aspect of Monroe, however, was overruled in Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978),14 which held that a municipality or other local government unit is subject to suit as a person under § 1983, but that a municipality would not be liable for every unconstitutional action of any of its officers under a theory of respondeat superior. Id. at 694, 98 S.Ct. 2018. Monell also held that the same principles which govern suits against municipalities under § 1983 must also govern suits brought against municipal officers in their official capacities. Id. at 690 n.55, 98 S.Ct. 2018. Monell expressly did not decide, however, whether school boards and their members sued in their official capacities are entitled to the same qualified immunity as are the members sued in their individual capacities.15 Id. at 701, 98 S.Ct. 2018. That question was “left to the lower federal courts,” id. at 714, 98 S.Ct. at 2047 (Powell, J., concurring). We think that the same ra*870tionales of fairness and deterrence that the Supreme Court has applied in Scheuer, Wood, and their progeny supply the answer.
The deterrence rationale is concerned with the chilling effect on the administration of government that would result from the imposition of liability for constitutional violations perpetrated by public officials. In the context of imposing personal liability for damages on school board members, the Supreme Court in Wood noted that such members have broad decisionmaking power that requires the sound exercise of discretion, and that the imposition of personal liability for deprivations of constitutional rights would inhibit the exercise of such discretion to an unwarranted degree and might actually discourage prospective school board members from seeking office:
The imposition of monetary costs for mistakes which were not unreasonable in the light of all the circumstances would undoubtedly deter even the most conscientious school decisionmaker from exercising his judgment independently, forcefully, and in a manner best serving the long-term interest of the school and the students. The most capable candidates for school board positions might be deterred from seeking office if heavy burdens upon their private resources from monetary liability were a likely prospect during their tenure.
Wood v. Strickland, 420 U.S. at 319-20, 95 S.Ct. at 999-1000 (emphasis added).
The Supreme Court recognized, however, that this chilling effect must be balanced against the salutary effect of imposing personal liability for constitutional violations. If liability is imposed for at least some constitutional deprivations, there is an obvious economic incentive for the school board member or other public official to conform his actions within constitutional requirements. In striking this balance, the Court concluded that school board members should not be immune from liability for all unconstitutional acts, no matter how unreasonable: “[Ajbsolute immunity would not be justified since it would not sufficiently increase the ability of school officials to exercise their discretion in a forthright manner to warrant the absence of a remedy for students subjected to intentional or otherwise inexcusable deprivations.” Id. at 320, 95 S.Ct. at 1001. The Court thus concluded, by balancing the favorable and adverse deterrent effects of compensating victims of constitutional violations from the personal resources of school officials, that immunity was justified only for actions taken in good faith.
When we turn to the question of compensating constitutional deprivations from public funds in the hands of local government, however, we think that this balance shifts significantly and that no immunity is warranted.16 While we recognize that a conscientious public official will act so as to avoid an unnecessary drain on public funds, it is a fact of human nature that the official will be less concerned with the expenditure of public funds than with the expenditure of his own personal resources. Moreover, it can hardly be argued that the imposition of governmental liability will deter prospective public officials in any degree from seeking office in the first place. Thus, the chilling effect, recognized in Wood, of imposing personal liability under § 1983 is much more attenuated when the liability is to be satisfied from governmental funds.17
*871The Supreme Court itself has recognized the important differences in deterrent effect between personal and governmental liability in Hutto v. Finney, 437 U.S. 678, 98 S.Ct. 2565, 57 L.Ed.2d 522 (1978), decided after Monell. In a suit brought against Arkansas state prison officials in their official capacities to remedy unconstitutional prison conditions, the district court ordered broad injunctive, relief, and the court of appeals, in affirming, ordered the state to pay plaintiffs’ attorney’s fees for the appeal under 42 U.S.C. § 1988. The Supreme Court affirmed this award of attorney’s fees, holding that assessing the award against the state would not contravene the eleventh amendment. 437 U.S. at 693-700, 98 S.Ct. 2565. In response to a suggestion that the fees should be borne by the individual prison officials named as defendants, rather than by the state, the Court stated in a footnote that since the state, rather than the individual defendants, had made the decision to appeal the district court’s order, it was appropriate that the state should bear the costs of that appeal. The Court went on to note that imposing the attorney’s fee award on the individual officials would “def[y] this Court’s insistence in a related context that imposing personal liability in the absence of bad faith may cause state officers to ‘exercise their discretion with undue timidity.’ ” Id. at 699 n.32, 98 S.Ct. at 2578 n.32 (citing Wood v. Strickland, 420 U.S. at 321, 95 S.Ct. 992). Thus, the Supreme Court, while recognizing that imposing personal liability on public officials for attorney’s fees would have an undue chilling effect on the exercise of their authority, nevertheless ordered that the attorney’s fees should be paid from the state’s public funds. This recognition by the Supreme Court of the disparate deterrent effects of personal liability and governmental liability supports our conclusion that in a suit for recovery of damages from the government’s funds, no immunity defense is warranted.18
The other rationale for the immunity defense, as set forth by the Supreme Court in Scheuer, is that of fairness. The Court stated that a qualified immunity for an official sued in his individual capacity would be warranted because of “the injustice, particularly in the absence of bad faith, of subjecting to liability an officer who is required, by the legal obligations to his position, to exercise discretion.” 416 U.S. at 240, 94 S.Ct. at 1688. The “mutually dependent” rationale of fairness has been little discussed by the Supreme Court in its subsequent decisions on qualified immunity in individual capacity suits, which have been grounded largely on the deterrence rationale. See Wood v. Strickland, 420 U.S. at 318-21, 95 S.Ct. 992; Procunier v. Navar-ette, 434 U.S. 555, 561-62, 98 S.Ct. 855, 55 L.Ed.2d 24 (1978); cf. Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978) (immunity of federal official sued in individual capacity). When the question of the applicability of a qualified immunity defense in official capacity suits is addressed, however, we believe that the fairness rationale plays a more significant — indeed, a decisive — role.
In individual capacity suits, it is hardly surprising that the fairness rationale has not been more fully developed. When the victim of a constitutional violation seeks to hold personally liable a public official who *872has acted in good faith, the case involves distributing the loss between two innocent parties. In such a case, fairness considerations are not decisive, and other considerations, such as the importance of protecting the exercise of discretion by public officials as recognized in Wood, assume primary importance. When the victim seeks compensation from public funds in an official capacity suit, however, considerations of fairness are quite different. Imposition of liability in such a case would not shift the loss suffered by the victim to another innocent individual but rather would spread the loss among the public. Liability may not be imposed upon the government, of course, unless, as held in Monell, the constitutional violation occurred by application of a policy or custom established by that government. When an innocent person suffers a loss by virtue of the execution of an unconstitutional policy or custom affirmatively established by representatives of the public, the choice between leaving the entire burden of the loss on the victim or distributing it among the public as a whole is self-evident.19 We believe that fairness in such a case permits — indeed, requires — that the loss be shared, and that this fairness rationale applies whether or not the unconstitutionality of the policy or custom was settled at the time it was established.20
In sum, the rationales of fairness and deterrence, asserted by the Supreme Court as the fundamental justifications for the qualified immunity defense, do not support the extension of that defense to suits against local governments or against government officials in their official capacities.21 This conclusion is warranted, we believe, whether the relief sought from the government is characterized as legal or equitable. Holding in the instant case that no immunity defense is available to the defendant school board members in their official capacities, we would therefore affirm the judgment of the district court insofar as it ordered the named defendants, in their official capacities, to give the named plain*873tiffs full relief in the form of both reinstatement 22 and backpay.
II.
While agreeing with us that there are significant distinctions between governmental liability and personal liability which caution against extension of the holding in Wood v. Strickland to local governments sued under § 1983, the concurring opinion would not deny local governments a qualified immunity defense. Rather, it would hold them immune from liability if they acted with “reasonable care under the circumstances, objectively assessed.” This test, it is claimed, is different from the test in Wood because, under Wood, an individual officer would be immune if he acted in “subjective good faith,” while, under the concurring opinion, the local government would enjoy immunity only if its conduct was reasonable on an objective basis.
We think this an incorrect reading of Wood with respect to the scope of the qualified immunity accorded to officials sued in their individual capacities. Wood makes it quite clear that subjective good faith alone is not sufficient to immunize an individual school board member from a damage award:
The official himself must be acting sincerely and with a belief that he is doing right, but an act violating a student’s constitutional rights can be no more justified by ignorance or disregard of settled, indisputable law on the part of one entrusted with supervision of students’ daily lives than by the presence of actual malice. . . . Any lesser standard would deny much of the promise of § 1983. . . . [W]e hold that a school board member is not immune from liability for damages under § 1983 if he knew or reasonably should have known that the action he took within this sphere of official responsibility would violate the constitutional rights of the student affected, or if he took the action with malicious intention to cause a deprivation of constitutional rights or other injury to the student.
420 U.S. at 321-22, 95 S.Ct. at 1001 (emphasis added).23
Thus, the subjective and objective elements of the qualified immunity recognized in Wood are not expressed in the disjunctive and mere subjective good faith is not sufficient to immunize an individual officer. It follows, we think, that the proposed intermediate qualified immunity for local governments is not significantly different from that already enjoyed by individual officials. Recognition that the rationales of qualified immunity for individuals do not apply to suits against local governments requires, in our view, that the qualified *874immunity defense asserted here be unavailable to local governments in any form.24
III.
Finally, while we agree with the majority’s conclusion in Part VII of its opinion that plaintiffs are entitled to attorney’s fees for this appeal under 42 U.S.C. § 1988, we believe that the majority’s award of $500 is grossly inadequate. It is true that plaintiffs have not been granted all of the relief that they sought. They have not been successful in obtaining relief on behalf of a plaintiff class against a class of defendant school boards. Furthermore, the majority has held them not entitled to an award of backpay. Nevertheless, the plaintiffs have succeeded on this appeal in gaining reinstatement. The extent to which plaintiffs obtained all of the relief they sought is only one of many factors to be considered in setting an attorney’s fee. See Wheeler v. Durham City Board of Education, 585 F.2d 618, 624 (4 Cir. 1978); Burt v. Abel, 585 F.2d 613, 617-18 (4 Cir. 1978); Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4 Cir.), cert. denied, 439 U.S. 934, 99 S.Ct. 329, 58 L.Ed.2d 330 (1978).25
The majority’s award of $500, we believe, accords' inadequate recognition to the inescapable minimum amount of time and effort that plaintiffs’ attorneys must have expended in these cases. The appeal dates back to 1975, when briefs were filed and oral argument was held before a panel of this court. In 1976, before a decision was issued, the court ordered on its own motion that the cases be set for rehearing in banc and asked the parties to address themselves in particular to the issue whether backpay could be recovered from a municipality under § 1983. This order obviously required additional preparation on the part of plaintiffs’ attorneys. Before reargument was had, however, we ordered that proceedings be stayed pending the Supreme Court’s decision in Monell. Once Monell was decided, additional motions and supplemental briefs were filed by plaintiffs. Without detailing every step, this recitation of required services of which we are aware reveals the inadequacy of the majority’s award.
Although plaintiff’s attorneys have requested a fee award, they have filed no affidavits with this court detailing the amount of time and type of effort expended in representing plaintiffs in this appeal. Rather than summarily ordering the minimal amount of $500, we would either require the filing of such documentation in order to give us a factual basis on which to determine a proper fee, or remand the question to the district court to take proof and to award an appropriate fee.

 Since Parts I-IV and VI of the opinion of Judge Widener are concurred in by all of the judges hearing the case and Part VII by a majority of the judges hearing the case, we refer to it as the “majority” opinion and those joining in it as the “majority,” even though, with respect to Part V, they are only two in number. The special concurrence of Judge Phillips, in which Chief Judge Haynsworth joins, will be referred to as the “concurring” opinion.


. See Cleveland Board of Education v. LaFleur, 414 U.S. 632, 94 S.Ct. 791, 39 L.Ed.2d 52 (1974).


. The term “good faith” is used in this context to refer not simply to the absence of malice, but rather to the subjective and objective tests for good faith as employed by the Supreme Court in its qualified immunity decisions. See, e. g., Procunier v. Navarette, 434 U.S. 555, 98 S.Ct. 855, 55 L.Ed.2d 24 (1978); Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975).


. Plaintiff Eslinger had applied for a position as page a full year before the Supreme Court announced its decision in Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971).


. Eslinger v. Thomas, 340 F.S. 886, 890, 895 (D.S.C.1972).


. The only acknowledgment in our opinion that the clerk was being sued in his official capacity appears in a footnote stating that the question of the applicability of the eleventh amendment to suit against a state officer in his official capacity need not be decided. 476 F.2d at 229 n.3.


. Eslinger was decided before the Supreme Court clarified the elements and applicability of the qualified immunity defense in Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974), and Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975). The nature of the defense was a much disputed *866issue before these Supreme Court decisions, and a number of lower courts had reached widely varying conclusions on the issue. See, e. g., cases cited in Wood v. Strickland, 420 U.S. at 315 n.7, 95 S.Ct. 992.


. Our view in the Eslinger footnote that the legal or equitable nature of a claim for relief is relevant to the availability of a qualified immunity defense finds support in the subsequent case of Wood v. Strickland, 420 U.S. 308, 314 n.6, 95 S.Ct. 992, 997 n.6, 43 L.Ed.2d 214 (1975), where the Supreme Court stated: “[I]mmunity from damages does not ordinarily bar equitable relief as well.” The majority, however, now seeks to avoid the force of the Eslinger footnote by arguing that the Supreme Court, in Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), “has ended any distinction, sometimes made, between backpay and money damages.” Maj. op. at 857. If the majority’s expansive reading of Monell in this respect is correct, then Eslinger can no longer be regarded as good authority and the majority’s reliance on it is misplaced. As our discussion of Eslinger and of subsequent cases in this circuit shows, the Eslinger opinion relied heavily on the distinction between legal damages and equitable backpay. If, as the majority states, this distinction, so crucial to Eslinger, is no longer valid and must be rejected, then the reasoning and holding of Eslinger must be rejected as well.
In any event, we believe that the majority, in concluding that the Supreme Court has ended the distinction between legal damages and equitable backpay, seriously misreads Monell. The full sentence in Monell on which the majority relies reads as follows: “Local governing bodies, therefore, can be sued directly under § 1983 for monetary, declaratory, or injunctive relief where, as here, the action that is alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers.” 436 U.S. at 690, 98 S.Ct. at 2035-2036. Even if the majority’s reading of the words “monetary . relief’ to refer specifically to the backpay requested by the Monell plaintiffs is accepted, there is nothing in those words to indicate that the Court regarded backpay as identical to legal damages. The Court used the term “monetary” relief, not “legal” relief, and it contrasted this term with “injunctive” relief, not “equitable” relief. We cannot accept the proposition that the Supreme Court’s passing reference to “monetary, declaratory, or injunctive relief’ was a cryptic rejection of the long-established distinction between legal damages and equitable backpay incident to reinstatement. See, e. g., Albemarle Paper Co. v. Moody, 422 U.S. 405, 441-47, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975) (Rehnquist, J., concurring); NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1, 48, 57 S.Ct. 615, 81 L.Ed. 893 (1937). Indeed, since Monell, the Supreme Court has stated that § 706(g) of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(g), which permits a backpay award for employment discrimination, “authorizes only equitable remedies.” Great American Federal Savings & Loan Association v. Novotny, 442 U.S. 366, 375, 99 S.Ct. 2345, 2350, 60 L.Ed.2d 957 (1979).


. Although the plaintiff teacher had originally sought backpay in connection with reinstatement, she abandoned the demand for reinstatement when she reached the normal retirement age. 521 F.2d at 1203.


. Burt reaffirmed the principle then prevailing in this circuit that a local official could be sued, even in his official capacity, as a "person” under § 1983. 521 F.2d at 1205 (citing Harper v. Kloster, 486 F.2d 1134, 1138 (4 Cir. 1973)).


. Each member of the panel filed a separate opinion. An introductory per curiam statement, however, made clear that Judge Craven’s opinion represented the views of a majority of the panel on every issue except the calculation of damages. 521 F.2d at 1203.


. On remand, the district court made clear that the defendants were sued in their official capacities, and it awarded extensive equitable relief. On appeal from this decision, we found it necessary to remand for further consideration in light of intervening changes in law, not relevant to the present issue of immunity. Burt v. Abel, 585 F.2d 613 (4 Cir. 1978).


. See n.9 supra.


. The Supreme Court reversed our holding that Bursey’s rights had been violated, but it expressed no views on the immunity issue.


. The facts in Monell were strikingly similar to those in the instant case. The plaintiffs were female employees of the Department of Social Services and the Board of Education of New York City. Their complaint alleged that the Department and the Board had, as a matter of official policy, required pregnant employees to take leaves of absence before such leaves were medically necessary. Their suit, seeking injunctive relief and backpay, was brought against the Department and its commissioner, the Board and its chancellor, and the City of New York and its mayor. Each of the individual defendants was sued in his official capacity only. 436 U.S. at 660-61, 98 S.Ct. 2018.


. Monell did hold that municipal bodies sued under § 1983 do not enjoy an absolute immunity. 436 U.S. at 701, 98 S.Ct. 2018.


. See generally The Supreme Court 1977 Term, 92 Harv.L.Rev. 57, 322-23 (1978); Note, Damage Remedies Against Municipalities for Constitutional Violations, 89 Harv.L.Rev. 922, 956-58 (1976).


. On the other side of the balance, the positive deterrent effect of imposing liability, in encouraging governmental officials to conform their actions to the requirements of the Constitution, is of greater importance in an official capacity suit than in an individual capacity suit. When an official is sued in his individual capacity, the constitutional injury usually arises from an ad hoc decision of that official and its adverse effect is usually limited to the individual plaintiff or plaintiffs. By contrast, Monell requires that in a suit against a local government or against a government official in his official capacity, no liability may be imposed unless the injury is caused by execution of a policy or custom established by the government. Thus, the act complained of is not the decision of a single government administrator, but rather the *871application of a broad-based policy, more likely to affect a larger class of persons. Where the establishment of such general policies is concerned, the public interest in ensuring that constitutional requirements are observed is accordingly greater.


. Citing this passage from Hutto, an amicus brief argues that the Supreme Court has already decided that local governments enjoy no qualified immunity and that this decision is binding upon us. We cannot agree with this extreme position. We do not believe that the Supreme Court would use a brief remark in a footnote as a cryptic way of deciding, as a matter of binding precedent, a controversial constitutional issue upon which it has previously reserved decision. We do believe, however, that the Hutto footnote indicates Supreme Court agreement with our view that the deterrence rationale, which led the Court to grant a qualified immunity for officials sued in their individual capacity, has much less force, if any, when applied in the context of official capacity suits.


. In the context of common law tort suits against a municipality, commentators have relied upon this loss-spreading analysis in urging the abrogation of municipal immunities. See, e. g., K. Davis, Administrative Law Treatise § 25.17 (Supp.1970); W. Prosser, Handbook of the Law of Torts § 131, at 978 (4th ed. 1971). One commentator, who has employed the loss-spreading analysis in endorsing the denial of qualified immunity to local governments for constitutional violations, suggests that the analysis may be inapplicable in “cases involving generalized injuries to broad segments of the population,” such as actions for damages by an entire black community for injuries caused by a segregated school system. See Note, supra note 16, at 958. The instant case, of course, does not present this difficult problem, and we express no opinion on the matter. We note, however, that a denial of damages in such a case might be based not on the good faith of the government, but rather on the inappropriateness of a damage remedy under § 1983 for such generalized constitutional injuries.


. Quoting from Ohland v. City of Montpelier, 467 F.Supp. 324, 345 (D.Vt.1979), the majority argues that it is inappropriate to view the public as “insurers” for injuries inflicted in good faith by the government on individuals. We would agree with this argument insofar as it applies to the constitutional violations committed unknowingly by a single administrator carrying out his duties. The government as a whole cannot fairly be deemed responsible for such violations. But as the Supreme Court held in Monell, the local government itself can be held, liable for a constitutional deprivation only if it resulted from the execution of a policy or custom established by the government. Thus, governmental liability is imposed not when the violation is committed by a single administrator, who may err despite the most careful public scrutiny and supervision, but only when the injury is the consequence of an established policy, set by those officials most responsible to the public and most sensitive to public opinion. To compensate victims of such an unconstitutional policy from governmental funds does not impose upon the public the unwitting role of the helpless insurer, but rather places the responsibility for such constitutional injuries where it belongs.


. As the majority notes, a few other federal courts have, since Monell, concluded that local governments should enjoy the same qualified immunity as their officials enjoy in their individual capacities, but we respectfully disagree with those decisions. We note that one other federal court agrees with us that municipalities sued under the Monell doctrine cannot invoke the qualified immunity defense. Shuman v. City of Philadelphia, 470 F.Supp. 449 (E.D.Pa. 1979).


. Since the majority orders in Part VI of its opinion that the named plaintiffs be reinstated, we concur in that result. We are puzzled, however, by the citations in Part VI to Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), and Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974), which we believe unnecessarily complicate the issue. Young and Edelman deal principally with the absolute immunity accorded states by the eleventh amendment, which has no application to units of local government, see, e. g., Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 279-81, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). Surely there can be no doubt that § 1983 authorizes reinstatement as an equitable remedy for an unconstitutional dismissal. Even under the majority’s view that the school board members in their official capacities are immune from a backpay award, reinstatement would nevertheless be authorized. “[Ijmmunity from damages does not ordinarily bar equitable relief as well.” Wood v. Strickland, 420 U.S. at 314 n.6, 95 S.Ct. at 997 n.6.


. It was the Court’s articulation of this objective standard that caused Justice Powell, joined by three other Justices, to dissent:
It would impose personal liability on a school official who acted sincerely and in the utmost good faith, but who was found — after the fact — to have acted in “ignorance . of settled, indisputable law.” . . . This harsh standard, requiring knowledge of what is characterized as “settled, indisputable law,” leaves little substance to the doctrine of qualified immunity.
420 U.S. at 327-28, 95 S.Ct. at 1003-1004 (Powell, J., dissenting).


. The concurring opinion asserts that we favor a “no-fault, strict liability standard” for suits against local governments under § 1983. The statement is accurate only insofar as it states that we would hold a local government liable for a constitutional violation, regardless of whether it knew of the existence of the constitutional right in question. The actor’s state of mind, however, may be relevant to the question whether a constitutional violation was committed at all, and thus whether a cause of action under § 1983 is stated. See Baker v. McCollan, - U.S. -, -, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979).


. The determination of a reasonable attorney’s fee required consideration of a number of factors, including:
(1) the time and labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill required to properly perform the legal services rendered; (4) the attorney’s opportunity costs in pressing the instant litigation; (5) the customary fee for like work; (6) the attorney’s expectations at the outset of the litigation; (7) the time limitations imposed by the client or circumstances; (8) the amount in controversy and the results obtained; (9) the experience, reputation, and ability of the attorney; (10) the undesirability of the case within the legal community in which the suit arose; (11) the nature and length of the professional relationship between attorney and client; and (12) attorneys’ fees awards in similar cases.
Barber v. Kimbrell’s, Inc., 577 F.2d at 226 n.28 (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5 Cir. 1974)).